Citation Nr: 1107674	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  04-28 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for Legg Perthes Disease, 
right hip, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This matter was previously before the Board in June 2006 when the 
Board denied the Veteran's claim.  The Veteran appealed the June 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in December 2007, the 
Court vacated the Board's June 2006 decision and remanded the 
case to the Board for development consistent with a Joint Motion 
for Remand (JMR).  This matter was again before the Board in 
August 2008 when the Board remanded it for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA examination was obtained in January 2007.  (The Board notes 
that the Veteran's accredited representative, in a January 2011 
informal hearing presentation, averred that the most recent VA 
examination was in October 2004; however, the claims file 
contains a January 2007 VA examination report.) 

The VA medical records reflect that the Veteran underwent a total 
right hip replacement in October 2006.  (See December 2006 VA 
nursing intake and output note; January 2007 VA examination 
medical history notation.)  The RO, in its December 2008 
supplemental statement of the case (SSOC), did not discuss 
evaluation of the Veteran's disability under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5054 (Hip replacement (prosthesis)).  DC 
5054 provides for an evaluation of 100 percent for one year 
following implantation of a prosthesis.  The Board notes that the 
January 2007 VA examination was conducted within three months of 
the Veteran's total right hip replacement, and there is not a 
more current examination after the conclusion of the one year 
period in October 2007.  

The Board finds that another VA examination is warranted to 
determine the extent of the Veteran's right hip disability.

In August 2009, VA requested the Veteran to provide evidence of 
the extent of his disability.  There is no evidence in the claims 
file that the Veteran responded to this notice.  The clinical 
evidence of record is now more than two years old.  The Board 
finds that VA should once again request the Veteran to provide 
clinical evidence of the current level of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the 
criteria for rating his right hip 
disability under 38 C.F.R. § 4.71a, DC 
5054.

2.  Request the appellant to identify all 
medical providers (VA and private) from 
whom he has received treatment for his 
right hip disability, and to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for each medical treatment 
provider identified.  After obtaining 
completed VA Forms 21-4142, the AOJ should 
attempt to obtain all identified pertinent 
private and VA medical records, not already 
associated with the claims file.  

3.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the extent of his service-
connected right hip disability.  Perform 
all necessary diagnostic tests, and report 
all clinical manifestations in detail.  The 
examiner should discuss whether the 
Veteran has painful motion or weakness, 
the extent of such weakness, pain, or 
limitation of motion, if any, and 
whether the Veteran is required to use 
crutches due to the right hip 
replacement.  

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2010).  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


